DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of group I, claims 1, 5-10, 12-15, 17-19, and 21-24 in the reply filed on 7/18/22 is acknowledged.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The Brief Description of the Drawings refers to figures 3(A) and 3(B); however, the drawings are not labeled as such. For drawings in which there are multiple panels, each panel should be labeled and referenced in the Brief Description of the Drawings. Likewise, figure 5 contains two panels; however, the panels are not labeled and individually referenced in the description of the drawnings.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  The claim contains the acronym EGFR. While acronyms are permissible shorthand in the claims, the first recitation should include the full recitation of the term followed by the acronym in parentheses.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, 12-15, 17-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to an EGFR antibody that binds preferentially to disease cells having an EGFR density greater than a normal EGFR density, the EGFR antibody comprising a heavy chain and a light chain, each chain having a constant region and a variable region, each variable region comprising framework regions and complementarity determining regions (CDRs), wherein the CDRs have an amino acid sequence set forth below: 
For the heavy chain: 
CDR1 NYGVH (SEQ ID No. 1) 
CDR2 VIWSGGNTD58YNTPFTS (SEQ ID No. 2) 
CDR3 ALTY101Y102D103Y E105FAY (SEQ ID No. 3) 
For the light chain: 
CDR1 RASQSIGTNIH (SEQ ID No. 4) 
CDR2 ASE53SIS (SEQ ID No. 5) 
CDR3 QQNNNW94PTT (SEQ ID No. 6) 
wherein at least one of E53, D58, W94, Y101, Y102, D103, and E105 is substituted by an amino acid that confers on said antibody a reduced EGFR binding affinity (Kd) that is 1.0 nM or weaker.
Table 3 sets forth cetuximab variants encompassed by the claimed invention. Each of the antibodies comprises a heavy chain having either a single mutation, double mutation, triple mutation, or no mutation and a light chain having either a single mutation or no mutation (See page 24). Variants HC_1 and HC_2 comprise a WT heavy chain paired with a mutated light chain comprising a single mutation (LC E53K and LC W94A, respectively). Variants 3_LC, 4_LC, and 5_LC comprise a WT light chain paired with a mutated heavy chain having a single mutation (HC Y101A, HC Y102A, HC D103N, respectively). Variant 6_LC comprises a WT light chain paired with a mutated heavy chain comprising two mutations (HC D58N and HC 103N).  Variant 7_LC comprises a WT light chain paired with a mutated heavy chain comprising three mutations (HC D58N, HC D103N, and HC E105Q).  Variants 3_1 and 3_2 comprise a mutated heavy chain (HC Y101A) paired with a mutated light chain (E53K, W94A, respectively). Variants 4_1 and 4_2 comprise a mutated heavy chain (Y102A) paired with a mutated light chain (E53K, W94A, respectively). Variants 5_1 and 5_2 comprise a mutated heavy chain (D103N) paired with a mutated light chain (E53K, W94A, respectively).  Variants 6_1 and 6_2 comprise a mutated heavy chain having two mutations (D58N and D103N) paired with a mutated light chain (E53K, W94A, respectively). Variants 7_1 and 7_2 comprise a mutated heavy chain having three mutations (D58N, D103N and E105Q) paired with a mutated light chain (E53K, W94A, respectively). The aforementioned variants represent antibodies in which at most, four changes have been made to the CDR sequences. 
An EGFR antibody variant selected from the group consisting of HC_1, HC_2, 3_LC, 4_LC, 5_LC, 6_LC, 7_LC, 3_1, 4_1, 5_1, 6_1, 7_1, 3_2,4_2, 5_2, 6_2 and 7_2 meets the written description provision of 35 U.S.C. 112 first paragraph. However, the instant claims encompass far more than the aforementioned EGFR antibodies. The claims encompass a vast genus of antibodies having one or more of the recited substitutions. The specification discloses variants having at most three amino acid substitutions in the heavy chain CDRs and one amino acid substitution in the light chain CDRs. It should be noted that no antibody is disclosed comprising all seven amino acid substitutions. The antibodies encompassed by the claims have specific required functions (i.e. bind preferentially to disease cells having an EGFR density greater than a normal EGFR density and a reduced EGFR binding affinity (Kd) that is 1.0 nm or weaker). However, given the many possible combinations encompassed by the claims, compared to the limited combinations disclosed in the specification, the specification fails to demonstrate a structure function correlation between the number of possible structural changes to the CDRs in the claims and the desired antibody functional activity recited in the claims. Consequently, the specification does not provide an adequate written description of genus of antibodies encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d1961,1966 (1997); In re Gosteli , 872 F.2d1008,1012,10 USPQ2d1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3 Edition, 1993, pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions"). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of a given antibody. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain the required conformation of the CDRs are required in order to produce a protein having antigen-binding function; and further, that proper association of heavy and light chain variable regions is required in order to form functional binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
MacCallum et al. (J. Mol. Biol. (1996) 262:732-745), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also states that although CDR H8 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.). Thus, while one can make the statement that CDRs from a single antibody chain make a significant contribution in the antigen binding, the CDR domains from a single chain are not the only residues that influence binding, and in fact the prior art does not support that CDR domains from a single chain alone are sufficient to define the binding specificity of an antibody.
The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (Journal of Immunology. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes; however, the antibody lost binding upon introduction of two amino acid changes in the same region. Similarly, Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). Thus, the art shows that changes made to the CDR regions of antibodies can result in unpredictable changes in the function of the antibody. One of skill in the art would not be able to predict which combination of substitutions recited in the claims would result in an EGFR antibody that retains the functions required by the claims.
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of antibodies having any combination of the seven amino acid substitutions that may not have the corresponding biological function. It should be noted that the claimed invention encompasses antibodies comprising all seven substitutions, as well as variants having any combination of the substitutions. With the exception of antibodies HC_1, HC_2, 3_LC, 4_LC, 5_LC, 6_LC, 7_LC, 3_1, 4_1, 5_1, 6_1, 7_1, 3_2, 4_2, 5_2, 6_2 and 7_2, the instant specification does not describe any antibody having the claimed substitutions and retaining the required functions. Based on the teaching of the instant specification and the prior art one of skill in the art would not conclude that Applicant was in possession of the claimed genus of antibodies.
Therefore, an EGFR antibody selected from the group consisting of HC_1, HC_2, 3_LC, 4_LC, 5_LC, 6_LC, 7_LC, 3_1, 4_1, 5_1, 6_1, 7_1, 3_2, 4_2, 5_2, 6_2 and 7_2, but not the full breadth of the claims, meets the written description provision of 35 USC 112, first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 12-15, 17-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of claim 1 recites “an EGFR antibody that binds preferentially to disease cells having an EGFR density greater than a normal EGFR density”. The term “preferentially” is a relative term which renders the claim indefinite. The term “preferentially” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similarly, the term “normal” is a relative term, and it is unclear what constitutes an EGFR density greater than a normal EGFR density. Clarification and/or correction is required.   Dependent claims 5-10, 12-15, 17-19, and 21-24 do not remedy the deficiency of claim 1, and thus, are included in the rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, 12-15, 17-19, and 21-24  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,570,211. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an EGFR antibody that binds preferentially to disease cells having an EGFR density greater than a normal EGFR density, the EGFR antibody comprising a heavy chain and a light chain, each chain having a constant region and a variable region, each variable region comprising framework regions and complementarity determining regions (CDRs), wherein the CDRs have an amino acid sequence set forth below: 
For the heavy chain: 
CDR1 NYGVH (SEQ ID No. 1) 
CDR2 VIWSGGNTD58YNTPFTS (SEQ ID No. 2) 
CDR3 ALTY101Y102D103Y E105FAY (SEQ ID No. 3) 
For the light chain: 
CDR1 RASQSIGTNIH (SEQ ID No. 4) 
CDR2 ASE53SIS (SEQ ID No. 5) 
CDR3 QQNNNW94PTT (SEQ ID No. 6) 
wherein at least one of E53, D58, W94, Y101, Y102, D103, and E105 is substituted by an amino acid that confers on said antibody a reduced EGFR binding affinity (Kd) that is 1.0 nM or weaker. Both sets of claims recite that the antibody has the constant region sequence of cetuximab. Both sets of claims recite a conjugate comprising a cytotoxin and the claimed EGFR antibody, and a pharmaceutical composition comprising the EGFR antibody. Thus, the instant claims and the patented claims are of the same scope and are not patentably distinct. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646